 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5   Attorney for Plaintiff
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                         SACRAMENTO BRANCH
10
11
12   MICHELLE CHRISTINE HALLORAN,                         Case No.: 2:18-cv-03230-EFB

13                  Plaintiff,

14   vs.                                                  [proposed] ORDER EXTENDING
                                                          PLAINTIFF’S TIME TO FILE A MOTION
15                                                        FOR SUMMARY JUDGMENT/REMAND
     ANDREW SAUL,
16   Acting Commissioner of Social Security,

17
                    Defendant
18
19
             Pursuant to the stipulation of the parties for a requested first extension of Plaintiff’s time
20
     to file a Motion for Summary Judgment/Remand, the request is hereby APPROVED.
21           Plaintiff shall file her Motion for Summary Judgment/Remand on or before August 15,
22   2019.
23           SO ORDERED.
24
25   DATED: June 27, 2019
                                                    HON. EDMUND F. BRENNAN
26                                                  UNITED STATES MAGISTRATE JUDGE
27
28
